DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 03 OCTOBER 2019 has been considered.  Claims 1-21 are pending and considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 FEBRUARY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02 MARCH 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 5B, character 502; Figure 11A, character 1113, 1118, 1116; Figure 13, character 1300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application 
Specification
The disclosure is objected to because of the following informalities: There is a period (.) missing at the end of [0060, 0074, 0088, 00102, 00117, 00131, 00147].  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 13, 14, 15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10, 13-16, 19 and 20 of copending Application No. 16/547,664 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed towards apparatus with more than one layer, at least a one layer that is substantially transparent and another layer that is basically opaque/absorbent to radiation.  In addition, both inventions being of at least two layers, where there is a channel defined in a transparent layer and the other layer including a channel for providing fluid communication.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12, 13, 16-19 and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by JACKINSKY, US Publication No. 2011/0243813 A1, submitted on the Information Disclosure Statement on 07 FEBRUARY 2020; US Patent Documents Cite No. 1. 
Applicant’s invention is drawn towards a device, an apparatus. 
Regarding Claim 1
Additional Disclosures Included are: Claim 2: wherein the apparatus of claim 1, wherein the first layer is substantially transparent to at least one of ultraviolet light, visible light, and near-infrared light, [0018].; Claim 3: wherein the apparatus of claim 1, wherein the microfluidic channel is linear relative to a longitudinal axis of the apparatus, Figure 2, layer 12 has channels with a channel linear relative to a longitudinal axis, e.g. channel between chambers 18 and 20, it is linear relative to a longitudinal axis, [0017-0021].; Claim 4: wherein the apparatus of claim 1, wherein the microfluidic channel is curved relative to a longitudinal axis of the apparatus, Figure 2, chamber 24 is interpreted by the Examiner to also be a channel, which is curved in nature, used for moving one fluid from one location to another, [0017-0021].; Claim 5: wherein the apparatus of claim 1, wherein the microfluidic channel is parallel and offset from a central longitudinal plane of the apparatus, Figure 2, see any of structural characteristic in the layer 12 to move fluid from one location to another, which also parallel and offset from a central longitudinal plane, [0017-0021].; Claim 6: wherein the apparatus of claim 1, wherein the microfluidic channel is defined along a central longitudinal plane of the apparatus, Figure 2, see any of structural characteristic in the layer 12, [0017-0021].;  Claim 12: wherein the apparatus of claim 1, wherein the first opening is larger than the second opening, Figure 1 and 3, see sizes of passage 38 is larger than opening 36.; Claim 13: wherein the apparatus of claim 1, further comprising a reagent coupled to a side of the microfluidic channel, [0019].; Claim 16: wherein the apparatus of claim 1, wherein the microfluidic channel includes a filter configured to separate one or more components from a fluid received in the microfluidic channel, [0019].; Claim 17: wherein the apparatus of claim 1, wherein the microfluidic channel is a first channel of a set of channels, [0019].; Claim 18: wherein the apparatus of claim 1, wherein the second opening is one opening of a set of openings, Figure 1, openings are interpreted to be any one of opening 36, passage 38 or opening 34.; Claim 19: Claim 21: wherein the apparatus of claim 1, wherein the apparatus includes one or more fiducials configured to indicate a position of the microfluidic channel, Figure 1 and 3, openings 34 indicate alignment of layers. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over JACKINSKY, US Publication No. 2011/0243813 A1, submitted on the Information Disclosure Statement on 07 FEBRUARY 2020; US Patent Documents Cite No. 1, and further in view of HVICHA, US Publication No. 207/0072290 A1, submitted on the Information Disclosure Statement on 07 FEBRUARY 2020; US Patent Documents Cite No. 4.
Regarding Claim 7, the JACKINSKY discloses the claimed invention, but silent in regards to wherein a height of the microfluidic channel decreases continuously from the first opening to the second opening.
The HVICHA reference discloses an apparatus, Figure 2, [0015], apparatus, comprising: a first layer defining a first opening and a second opening, Figure 2, [0015], ports 20 and 22; and microfluidic channel that establishes a fluid communication path between the first opening and second opening, Figure 2, white area in apparatus from ports 20 and 22 including narrow passage 18, [0015, 0021], wherein a height of the microfluidic channel decreases continuously from the first opening to the second opening, Figure 1 and 2, see various steps 15 in area where fluid is to flow up to passage 18, the step 15 decrease the height continuously form the port 20 to port 22. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the channel in JACKINSKY so that it decreases continuously from the first opening to 
Additional Disclosure Included by the combination are: Claim 8: wherein the apparatus of claim 1, wherein a side of the microfluidic channel formed in the second layer defines a set of steps such that a height of the microfluidic channel decreases in a step-wise manner from the first opening to the second opening, HVICHA, Figure 1 and 2, separator 16, [0007, 0008, 0016, 0021].; Claim 9: wherein the apparatus of claim 8, wherein a height of each step of the set of steps of the microfluidic channel is from about 0.1 mm to about 0.9 mm, HVICHA, [0022, 0025].; Claim 10: wherein the apparatus of claim 9, wherein the first opening is configured to receive a fluid, HVICHA, Figure 2, port 20, [0015],  and at least one step of the set of steps of the microfluidic channel is configured to separate one or more components from the fluid, HVICHA, [0007, 0008, 0021].; and Claim 11: wherein the apparatus of claim 9, wherein the first opening is configured to receive a fluid, HVICHA, Figure 2, port 20, and each step of the set of steps of the microfluidic channel is configured to separate one or more components from the fluid, HVICHA [0007, 0008, 0021]. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JACKINSKY, US Publication No. 2011/0243813 A1, submitted on the Information Disclosure Statement on 07 FEBRUARY 2020; US Patent Documents Cite No. 1, and further in view of HAUPT, US Publication No. 2006/0057245 A1. 
Regarding Claim 14, the JACKINSKY reference discloses the claimed invention, but is silent in regards to wherein the microfluidic channel is composed of a hydrophilic material.
The HAUPT reference discloses an apparatus, abstract, assembly 300, Figure 5, [0145], comprising: 

a second layer, Figure 3.b, [0141], element 303, coupled to the first layer and defining a microfluidic channel, Figure 3.b, [0029, 0067, 0131], channel 103, that establishes a fluid communication path between the first opening and second opening, [0141];  and 
wherein the microfluidic channel is composed of a hydrophilic material, [0019], Claim 1.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to modify the microchannel to be composed of a hydrophilic material as suggested by HAUPT to have material that has desired properties of chemical resistance, mechanical flexibility, gas permeability, water impermeability, optical transparency, releasable adhesion, HAUPT [0098].  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JACKINSKY, US Publication No. 2011/0243813 A1, submitted on the Information Disclosure Statement on 07 FEBRUARY 2020; US Patent Documents Cite No. 1, and further in view of IIDA, US Publication No. 2005/0239210 A1, submitted on the Information Disclosure Statement on 07 FEBRUARY 2020; US Patent Documents 8. 
Regarding Claim 15, the JACKINSKY reference discloses the claimed invention, but is silent in regards to wherein the microfluidic channel comprises a hydrophilic coating.
The IIDA reference discloses an apparatus, abstract, analytical chip, Figure 1A, [0088], comprising: a first layer, Figure 1C, lens 103 top right facing hash marks, defining a first opening and a second opening, [0089], Figure 1C, port 104 and port 105; and a second layer, Figure 1C, substrate 101, [0089], coupled to the first layer and defining a microfluidic channel, Figure 1C, channel 102, [0089], that establishes a fluid communication path between the first opening and 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the channel in JACKINSKY with a hydrophilic coaling taught by IIDA for easy pass of sample, IIDA [0115].  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JACKINSKY, US Publication No. 2011/0243813 A1, submitted on the Information Disclosure Statement on 07 FEBRUARY 2020; US Patent Documents Cite No. 1.
Regarding Claim 20, the JACKINSKY reference discloses the claimed invention, but is silent in regards to wherein the second layer includes 0.5% by weight of at least one of carbon black and a laser absorbing dye.
The JACKINSKY discloses opaque material that is absorbent to laser beam energy bonds the intermediate layer, [0007].  The second intermediate layer may also include opacified hot-melt layers to absorb the energy of the laser beam, [0022-0024].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the second layer includes at least about 0.5% by weight of a laser absorbing composition to absorb welding energy from a laser beam or to facilitate bonding the individual layers with the laser beam, JACKINSKY [0024].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2003/0054652 A1 to BEEBE discloses an apparatus, comprising: a first layer defining a first opening and a second opening; and a second layer coupled to the first 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHRISTINE T MUI/Primary Examiner, Art Unit 1797